Citation Nr: 0823025	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  03-28 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from October 1971 
to July 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office (RO) in Seattle, 
Washington.  Specifically, in the October 2002 and June 2003 
decisions, the RO denied service connection for 
post-traumatic stress disorder (PTSD).  

In June 2006, the Board remanded the veteran's claim to the 
RO, through the Appeals Management Center (AMC) in 
Washington, D.C., for further evidentiary development.  
Following completion of the requested actions to the extent 
possible, as well as a continued denial of the veteran's 
claim, the AMC, in February 2008, returned his appeal to the 
Board for further appellate review.  


FINDINGS OF FACT

1.  The veteran has received diagnoses of PTSD.  

2.  The veteran did not engage in combat.  

3.  The veteran's claimed in-service stressors [which include 
being instructed not to fire his gun even if fired upon by 
enemy forces (while participating in Operation Endsweep 
aboard the USS Reasoner in December 1974); participating in 
the escorting of a ship "mutinied" by Vietnamese soldiers 
back to Vung Tau; being involved in a fire, flood, or natural 
disaster; witnessing someone being badly injured or killed; 
being seriously physically attacked or assaulted; and being 
threatened with a weapon, held captive, or kidnapped] are not 
corroborated by supporting evidence.  


CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, a July 2006 letter informed the veteran 
of the requirements for his PTSD claim.  This document also 
notified him that VA would make reasonable efforts to help 
him obtain necessary evidence with regard to this issue but 
that he must provide enough information so that the agency 
could request the relevant records.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); 
VAOPGCPREC 1-2004 (February 24, 2004); and Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Although the 
letter was furnished to the veteran and his representative 
after the RO's initial denials of the PTSD claim in October 
2002 and June 2003, any timing defect of such notification 
was cured by the AMC's re-adjudication of this issue and 
issuance of a supplemental statement of the case (SSOC) later 
in January 2008.  Pelegrini II.  See also VAOPGCPREC 7-2004 
(July 16, 2004) and Mayfield v. Nicholson, 444 F.3d at 1333.  

Further, the July 2006 letter informed the veteran of the 
type of evidence necessary to establish the degree of 
disability (element #4) and an effective date (element #5).  
See Dingess/Hartman, 19 Vet. App. at 488.  In any event, 
however, as will be discussed below, the Board finds that the 
evidence of record does not support a grant of service 
connection for PTSD.  In light of the denial, no rating or 
effective date will be assigned.  Thus, the Board finds that 
there can be no possibility of any prejudice to the veteran 
in proceeding with the issuance of a final decision of the 
PTSD claim adjudicated in this decision.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the issue adjudicated in this decision.  All relevant 
treatment records adequately identified by the veteran, have 
been obtained and associated with his claims folder.  (In the 
July 2006 letter, the AMC asked the veteran to inform the 
agency of any additional pertinent medical evidence not 
previously submitted.  He failed to respond to the AMC's 
request.)  Additionally, the veteran has been accorded a 
pertinent VA examination.  

In a May 2008 statement, the veteran's representative 
asserted that, when attempting to verify the veteran's 
in-service stressors, the AMC had not provided accurate dates 
of the veteran's service aboard the USS Reasoner.  Indeed, 
review of the file indicates that the AMC asked the National 
Archives and Records Administration (NARA) as well as the 
U.S. Army And Joint Services Records Research Center (JSRRC) 
to verify the veteran's claimed stressors (and, particularly, 
his service aboard the USS Reasoner) between March 1974 and 
July 1975.  Service personnel records reflect the veteran's 
service aboard this vessel for a three-year period between 
1972 and 1975.  The representative, therefore, requested that 
the Board either grant the veteran's PTSD claim or remanded 
the issue once again for satisfaction of its duty to assist 
the veteran.  

At the time of the Board's June 2006 remand, however, the 
purported in-service stressors, as provided by the veteran, 
were not specific enough for verification.  Thus, in the June 
2006 remand, the Board instructed the RO, through the AMC, to 
obtain from the veteran specific information regarding his 
claimed in-service stressors.  Pursuant to the Board's 
request, the AMC issued three letters to the veteran (in July 
2006, October 2006, and January 2007).  The veteran failed to 
respond to all three of these requests.  

Despite the lack of specificity of the purported in-service 
stressors, the AMC forwarded the information that was 
available regarding these stressors to the NARA and the JSRRC 
for verification.  As will be discussed in further detail in 
the following decision, the NARA and JSRRC were unable to 
confirm the veteran's in-service stressors which had 
purportedly occurred between March 1974 and July 1975 due to 
the lack of specificity of the events.  Even if the AMC had 
asked the NARA and JSRRC to verify the veteran's in-service 
stressors that had purportedly occurred between 1972 and 
1974, those agencies would have been unable to do so.  
Significantly, the claims folder contains a lack of 
specificity of all of the veteran's in-service stressors, 
including the ones that had purportedly occurred between 1972 
and 1974.  As the Board has discussed herein, the purpose of 
the June 2006 remand was to accord the veteran an opportunity 
to provide more specific information regarding all of his 
purported in-service stressors.  Despite repeated requests, 
the veteran has failed to provide the necessary detail to 
verify his purported in-service stressors.  See Wood 
v. Derwinski, 1 Vet. App. 191 (1991) & Hayes v. Brown, 5 Vet. 
App. 60, 68 (1993) (in which the Court held that VA's duty to 
assist is not a one-way street and that, if a veteran wishes 
help, he/she cannot passively wait for it in those 
circumstances where his/her own actions are essential in 
obtaining the putative evidence).  The Board finds that the 
veteran's description of his purported in-service stressors, 
as currently contained in the claims folder, is insufficient 
for any re-submission to the appropriate verification agency.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the claim adjudicated in this decision.  
Under the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (which holds that strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other pertinent evidence which has not been obtained.  
Consequently, the Board will proceed to adjudicate the issue 
of entitlement to service connection for PTSD, based upon the 
evidence currently of record.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2007); Pelegrini II; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may be granted for any injury or disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d) (2007).  

Service connection for PTSD in particular 
requires:  (1) medical evidence diagnosing this disability in 
accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of 
a link between current symptomatology and the claimed 
in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred.  
38 C.F.R. § 3.304(f) (2007).  

According to post-service medical records, the veteran has 
received treatment for a psychiatric condition variously 
characterized as an anxiety disorder, depression, PTSD, and a 
dysthymic disorder secondary to PTSD.  Despite the diagnoses 
of PTSD, however, all of the criteria of 38 C.F.R. § 3.304(f) 
have not been met.  

Evidence necessary to establish that the claimed in-service 
stressor actually occurred varies depending upon whether it 
can be determined that the veteran "engaged in combat with 
the enemy."  See 38 U.S.C.A. § 1154(b) (West 2002).  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and that the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, his or her lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
Id.  

In the present case, service personnel records indicate that 
the veteran had almost three years of foreign and/or sea 
service and that, between 1972 and 1975, he served aboard the 
USS Reasoner.  These documents are, however, negative for any 
engagement in combat; award of any decoration, medal, or 
badge indicative of involvement in combat; or receipt of 
wounds as a result of action with enemy forces.  As such, his 
statements alone are not sufficient to establish the 
occurrence of the claimed stressor(s), and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra.  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  Thus, 
the primary issue in the present case is whether the 
veteran's reported in-service stressors can be corroborated.  
This matter is an adjudicatory question involving both 
consideration of the facts as presented as well as the 
credibility of the evidence contained in the instant record.  

Throughout the current appeal, the veteran has maintained 
that, while participating in Operation Endsweep aboard the 
USS Reasoner in December 1974, his job was "to man one of . 
. . [the] 50 cal[iber] machine guns" to protect the 
minesweepers from enemy forces.  During that time, he 
described personnel problems with his commanding officer 
after the officer had ordered him not to fire his guns (even 
if fired upon by enemy forces) as well as an incident in 
which the ship on which he served escorted another ship (the 
"Greenville Victory") that had been "mutinied" by 
Vietnamese soldiers back to Vung Tau.  See, e.g., October 
2004 hearing transcript (T.) at 3-12.  His in-service 
stressors included involvement in a fire, flood, or natural 
disaster; witnessing someone being badly injured or killed; 
being seriously physically attacked or assaulted; and being 
threatened with a weapon, held captive, or kidnapped.  

Despite the veteran's assertions that he was under a great 
amount of stress after having been order by his commanding 
officer not to fire his guns even if fired upon by enemy 
forces, he did not assert that he had actually experienced a 
life-threatening situation when he had indeed been fired upon 
by enemy forces and did not fire back, as ordered.  In fact, 
he testified that, when told not to fire, he simply left his 
post.  T. at 10.  The military articles which are contained 
in the claims folder detail the procedures used by the USS 
Reasoner in its effort to clear U.S.-laid mines from the 
North Vietnamese waters but do not confirm specific 
life-threatening events while the veteran served aboard that 
vessel.  Further, although military articles confirm that the 
USS Reasoner "intercepted" the Greenville Victory (after it 
had been "mutinied" by Vietnamese soldiers) "and stood by 
to aid the crew, . . . the voyage [back to Vung Tau] and 
debarkation of passengers proceeded uneventfully."  

Moreover, despite repeated requests, he has not provided 
specific information concerning his alleged involvement in a 
fire, flood, or natural disaster; witnessing of someone being 
badly injured or killed; having been seriously physically 
attacked or assaulted; and have been threatened with a 
weapon, held captive, or kidnapped.  In fact, due to the lack 
of detail of the veteran's purported stressors, the NASA and 
JSRRC were both recently unable to verify any of these 
alleged events.  

The Board acknowledges that, according to available service 
records, in May 1974, the veteran was arrested by civil 
authorities and charged with possession of amphetamines for 
sale, possession of amphetamines, and carrying a loaded 
weapon.  (The charges of possession of amphetamines for sale 
and the carrying of a loaded weapon were subsequently 
dropped.)  In September 1974, the veteran pleaded guilty to 
the charge of possession of amphetamines.  He received a $500 
fine and three years probation.  Because the veteran 
exhibited "a determined effort to improve himself and lead a 
better life . . . [and] made know[n] his strong desire to 
honorably fulfill his enlistment,"  he was "highly 
recommended for retention in the Naval service."  

Significantly, however, service medical records are negative 
for any confirm of his purported in-service stressors or for 
complaints of, treatment for, and finding of a psychiatric 
disability such as PTSD.  In fact, the July 1975 separation 
examination demonstrated that the veteran's psychiatric 
evaluation was normal.  

As available evidence of record (including the service 
medical and personnel records) does not support any of the 
veteran's purported in-service stressors and as he has failed 
to provide specific information of his purported in-service 
stressors such that they could be verified, the Board finds 
that his claimed in-service stressors have not been 
corroborated.  In such circumstances, consideration of the 
third requirement for a grant of service connection for PTSD 
(concerning the existence of medical evidence of a link 
between current symptomatology and the claimed in-service 
stressor) is not necessary.  38 C.F.R. § 3.304(f) (2007).  
See also, Reonal v. Brown, 5 Vet. App. 458 (1993) (in which 
the Court stipulated that a medical opinion based on an 
inaccurate factual premise is not probative).  The 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD, and the reasonable doubt 
doctrine is not for application.  See, 38 U.S.C.A. § 5107(b) 
(West 2002).  


ORDER

Service connection for PTSD is denied.  



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


